,
Order issued: December M- , 2012




                                                 In The
                                   (Court of Appeals
                          iffift4 Elistrirt of iJrxas at Dallas
                                         No. 05-12-00676-CV


                             CASSANDRA RODRIGUEZ, Appellant

                                                   V.

                                 FRANK CONTRERAS, Appellee


                        On Appeal from the 302nd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 08-8045-U


                                               ORDER
        By order dated August 22, 2012, the Court ordered Gary Fitzsimmons, Dallas County District

Clerk, to file either the clerk's record or written verification that appellant has not requested or paid

for the record. As of today' s date, the Court has not received a response.

        Accordingly, we again ORDER Gary Fitzsimmons, Dallas County District Clerk, to file,

within SEVEN DAYS of the date of this order, either: (1) the clerk' s record; or (2) written

verification that appellant has not requested or paid for the record. If the clerk' s record or requested

verification is not filed by the date specified, we will utilize the available remedies to obtain the

record, which may include ordering the Dallas County District Clerk to show cause why he should

not be held in contempt for failure to comply with this Court' s orders.      We notify appellant that if

we receive verification of no request or no payment, we will, without further notice, dismiss the
appeal. See TEX. R. APP. P. 37.3(b).

       By letter dated August 22, 2012, Beth Griffin, Official Court Reporter for the 302nd Judicial

District Court of Dallas County, Texas, informed the Court that she had not received a request to

prepare the reporter' s record. Accordingly, we ORDER the appeal submitted without a reporter's

record. See   TEX. R. APP. P.   37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission

to Gary Fitzsimmons, Dallas County District Clerk and all parties.